Remarks
Examiner acknowledges applicants’ reply dated January 19, 2022, including arguments and amendments.

Claims 1 – 21 were previously rejected under 35 USC 103, and claim 19 received an objection for minor informalities.

The amendments cancel claims 8 and 10, as well as adding new independent claim 22.

Applicants’ amendments to claim 19 successfully overcome the previously-made objection to that claim, which is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicants correctly state that the prior art of record does not adequately disclose distinct types of mobile devices in conjunction with those different types influencing the landing page resulting from the optical code being scanned.

Additional searching did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed invention.

Claims 1 – 7, 9, and 11 – 22 are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167